Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  It is found that none of the prior art teaches a damper comprising the features of the piston as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
A discussion of the closest prior art is included for the record.
DE 202009005757 is considered to be the closest prior art.  Said DE document shows a damper with a cylinder 11, a rod 21 having an engaging portion 22, a piston 30 surrounding the rod, the piston having a convex portion 33.  During braking, the piston is compressed axially, expanded radially and comes in pressure contact with the inner surface of the cylinder 11, see figure 6.  Said DE document lacks the plurality of convex portions 33 disposed in parallel, as recited in the claims.  Young (5,535,861) shows four disks 22, each comprises a convex portion 23 to form a piston in the damper 10.  However, the operations and structures of the piston of DE 202009005757 and the piston of Young are different from one another.  One would have to modify the rod 21 of DE 202009005757 to accommodate a plurality of pistons 30 according to the teaching of Young of having a plurality of identical disks 22 in order to achieve a plurality of convex portions 33 disposed in parallel.  It is not obvious how to modify the rod to accommodate a plurality of pistons 30.  It is also not necessary to provide a plurality of pistons 30 in the damper of DE 202009005757.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Juan, Inoue, Zimmer, Lautenschlaeger and Kyeong are cited for other dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657